Title: From George Washington to Jacob Bayley, 12 March 1781
From: Washington, George
To: Bayley, Jacob


                  
                     Sir
                     Newport 12th March 1781
                  
                  I recd your favr of the 25th ulto at this place.  It is not in my power to comply with the request of the Men of Major Whitcombs Corps or with that of the Inhabitants of Coos to leave those Men upon the Frontier.  Congress finding the great expence incurred and little advantages derived from a number of detached Corps, small in respect to Men but full of Officers, have been pleased to direct all such to be reformed and the Men to join the Regiments of the States to which they respectively belong.
                  It would, as I have upon several former occasions mentioned, give me great pleasure to afford effectual cover to every part of the Country, but while I am scarcely furnished with the means of securing the most essential posts, I am every day under the painful necessity of refusing requests similar to the one now made by you in behalf of the Inhabitants of your neighbourhood.  I am &c.
                  
               